DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Double patenting rejection has been withdrawn based on successfully filed TD.


Applicant's arguments primarily revolve around a comparison to example 46 from Appendix 1 to the October 2019 Update.

Applicant notes findings from the published materials regarding claims 2 and 3 that taking corrective action to control a feed dispenser can be considered a practical application.

Applicant argues:
Notably, like the above-reproduced subject matter eligible claims 2 and 3 analyzed in Appendix 1 of the October 2019 Update, the above-quoted elements of claim 1 do not merely link the Office Action-alleged judicial exception (i.e., a generic hardware-based system of managing storage bin audits in a stock room location of a retail facility. Instead, they add a meaningful limitation by requiring the information provided by the judicial exception (i.e., the data correlation and subsequent determination by the processor of the electronic inventory management device that a scanned storage bin is associated with business rule thresholds that favor auditing (or not auditing) the bin) to cause the electronic inventory management device to generate and transmit an electronic alert signal to cause the mobile electronic device of the worker to respond by either displaying the alert signal (i.e., "audit the bin" or "do not audit the bin") as a visible alert on the display screen of the mobile electronic device, or audibly outputting the alert signal via the speaker of the mobile electronic device. 
In other words, steps (2) and (3) above requires the use of the information obtained by the alleged judicial exception to cause the initial action of a hardware component of the electronic management device, i.e., the processor causing the electronic management device to generate and transmit a signal (indicating whether a bin audit is to be performed by the worker or not) to the worker's electronic device, as well as the responsive action of a hardware component of the mobile electronic device, namely a display screen and/or speaker, with the action being either a visual output that requires the generation of data on a display screen of the computing device indicating that the worker is instructed to physically perform an audit of the storage bin, or an audible output that requires generation of electrical signals that cause a speaker of the electronic scanning device to output a voice alert instructing the worker to physically perform an audit of the storage bin. 

Per the above-reproduced guidance in Appendix 1 of the October 2019 Update, the responsive action of the display screen and/or speaker of the mobile electronic device of the worker to the alert signal transmitted by the control unit of the electronic inventory management device by generating an audio or a visual alert as recited in independent claim 1 as now amended is an "other meaningful limitation" that integrates the judicial exception into the overall system/method of determining whether an audit of a stock room storage bin Is warranted, and thus practically applies the exception, such that the claim is not directed to the judicial exception (Step 2A: NO). 

As such, claims 1 and 8 as amended amount to significantly more than organizational human activity or a generic computer, and are not directed to an abstract idea or mere instructions or insignificant extra solution activity and integrate a judicial exception into a practical application. In other words, claims 1 and 8 is not a drafting effort attempting to preempt every application of, or monopolize, the idea of analyzing inventory data to determine whether a storage bin audit is warranted, but instead confine the judicial exception to a particular practical application of the judicial exception (i.e., converting a determination by the processor of the control circuit that the bin audit management factors stored in the database favor an audit of the storage bin into a visible or audible alert via a display screen or speaker of a mobile electronic device of a worker at the retail facility, and thus amount to significantly more than the abstract idea of determining when a stock room product storage bin should or should not be audited. 

Examiner response:
The examiner does not agree that claim 1 is similar to claims 2 or 3 of Example 46. Claims 2 and 3 control real world components based on data output. This application claim 1 is still just providing an output of the analysis. The examiner doesn't see why 1) printing out a result of analysis and 2) displaying a result of analysis could be considered insigificant extra-solution activity, but transmitting the result of the analysis for display at a remote device would not be. 

In the examiner's opinion claim 1 of example 46 is more relevant than claims 2 and 3. Claim 1 was found ineligible and it contains the step "(c) displaying the analysis results for the animal on the display." Would claim 1 be statutory if the step instead said "(c) displaying the analysis results for the animal on the display of a farmer's mobile device"? The examiner does not think so. 

MPEP 2106.05(g): As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).

Indeed Heie discloses mobile devices conventionally displaying information received over a communciations network (column 1 60-column 2 line 6).
Thus in view of MPEP 2106.05(g) displaying an output of analysis using a conventional display technology would not be considered a practical application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
1. A method of managing a number of audits of bins storing products at a stock room location of a retail sales facility, the method comprising: providing a mobile electronic device of a worker, the mobile electronic device including at least one of a display, a speaker, and a scanner configured to scan identifying indicia of the products at the stock room location of the retail sales facility; generating, using an electronic inventory management device including a processor, at least one bin audit management factor for at least one bin at the retail sales facility, wherein the at least one bin audit management factor comprises at least one of: an amount of time a total number of products stored in the at least one bin does not change; a number of times at least one product is binned or picked from the at least one bin, a number of products stored in the at least one bin; and an accuracy percentage of the worker at the retail sales facility during a preceding audit of the at least one bin; storing the at least one bin audit electronic inventory management device in an electronic inventory management database the electronic inventory management database being stored on a server in communication with the electronic inventory management device and the mobile electronic device of the worker at the retail sales facility; obtaining, using the electronic inventory management device, the at least one bin audit management factor for the at least one bin from the electronic inventory management database, and determining, via the processor of the electronic inventory management device, whether at least one threshold value for the at least one bin audit management factor obtained from the electronic inventory management database meets a predetermined threshold value, stored in the electronic inventory management database, that supports auditing the at least one bin; setting the predetermined threshold value for the number of products stored in the at least one bin based on a determination, by the processor of the electronic inventory management device, of whether the products stored in the at least one bin are stored as pallets, cases, or eaches; generating, using the processor of the electronic inventory management device, an indication to the worker at the retail sales facility whether the determining step supports the auditing of the at least one bin; and when the determining step supports the auditing of the at least one bin, transmitting, from the electronic inventory management device, a signal to the electronic mobile device of the worker at the retail sales facility, the signal causing the electronic mobile device of the worker to generate at least one of a visual on-screen message on the display instructing the worker to audit the at least one bin; and an audible output via the speaker instructing the worker to audit the at least one bin; when the determining step does not support the auditing of electronic inventory management device, a signal to the electronic mobile device of the worker at the retail sales facility, the signal causing the electronic mobile device of the worker to generate at least one of:  a visual on-screen message on the display instructing the worker to not audit the at least one bin; and an audible output via the speaker instructing the worker to not audit the at least one bin.
But for the underlined additional elements, claim 1 recites an abstract idea. Specifically the “providing…” step recites a method of organizing human activity, the first generating step recites a mental process, the storing step recites a mental process, the obtaining step recites a mental process, the setting step recites a mental process, the generating step recites a method of organizing human activity and the two conditional transmitting steps recite a method of organizing human activity.

The additional elements of the processor-based electronic inventory management device and the electronic mobile device are recited at a high degree of generality (and see specification [14] and [20] disclosing implementation with generic computers) such that they amount to mere instructions to implement the abstract idea, which is not a practical application or significantly more as per MPEP 2106.05(f). 
Regarding the recitations of generating visual on-screen messages on displays or audible output via speakers, the claims require at least one of these. And at minimum display of messages received over a network could be considered insignificant extra-solution activity. MPEP 2106.05(g) discusses data output as insignificant extra-solution activity. MPEP 2106.05(g) also states: As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Indeed Heie discloses as conventional mobile devices displaying information received over a communications network (column 1 60-column 2 line 6).
Thus in view of MPEP 2106.05(g) displaying an output of analysis using a conventional display technology (even if done remotely at a mobile terminal) would not be considered a practical application nor significantly more.
Dependent claims 2-7, 15 merely further refine the abstract idea of claim 1 and are considered to be directed to an abstract idea without a practical application or significantly more for the same reasons as above.
Claims 8-14, 16 mirror claims 1-7, 15 and are rejected for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Closest art McKeown (US 8346630 B1) disclsoes priority triggers for effeciently triggering inventory audits. Gala (US 8965796 B1) discloses triggers for prioritizing inventory audits. Dixon (US 20180005174 A1) discloses an inventory management system for maintaining a perpetual inventory. Myers (US 20080270269 A1) discloses a system for reconciling inventory data based on audits. LeMasters (US 20080027835 A1) discloses adjusting inventory records based on stored adjustment factors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/           Primary Examiner, Art Unit 3687